Citation Nr: 0824793	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for panic disorder, 
claimed as panic attacks.

2.  Entitlement to service connection for urinary tract 
infection (UTI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1979 to June 
1983 along with periods of reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for UTI is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is not shown that the veteran now has or has ever had a 
panic disorder.


CONCLUSION OF LAW

A panic disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating her claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In a January 2005 letter pursuant to the VCAA, the RO advised 
the veteran of the types of evidence that she needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, she was advised what the evidence must show to 
support the claim for service connection including evidence 
of a current panic disorder.  She was advised to identify any 
evidence in support of the claim.  In addition, she was 
informed of the responsibility to identify or submit evidence 
directly to VA.  She was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Furthermore, the RO provided complete authorizations to 
obtain VA and private medical evidence.  
In a March 2006 letter the veteran was provided with notice 
as to how VA establishes a disability rating or an effective 
date should the underlying claim for service connection be 
granted.

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified VA outpatient 
treatment records.  In addition, the RO obtained private 
treatment records from H.B., M.D., Family Health Clinic and 
M.W., M.D., Urology Clinics of North Texas.

In disability compensation claims, the Secretary of Veterans 
Affairs must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d).

The Board observes that no VA examination has been afforded 
to the veteran to address the etiology of her claimed panic 
disorder disability as related to service.  She has not 
presented evidence of, and the record does not otherwise 
support, a diagnosis of a current panic disorder disability.  
As such, the veteran does not meet the first element 
necessary to schedule a VA examination as set forth in 
McLendon.  Accordingly, remand for a VA examination to 
address the veteran's panic disorder is not justified as part 
of the duty to assist.  38 C.F.R.§ 3.159(c)(4)(i).

Significantly, the Board finds that neither the veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim for panic 
disorder that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim for 
panic disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 
183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Panic Disorder

The veteran claims entitlement to service connection for 
panic disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury or disease in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that her panic disorder disability was 
first manifested following a service entrance examination 
when she was mistakenly diagnosed as having a sexually 
transmitted disease and had to undergo a humiliating 
gynecological examination.  As a result, she contends that 
she experiences panic attacks whenever undergoing 
gynecological examinations.

Service entrance examination records reflect no history, 
complaints, findings, or diagnosis of panic disorder.  The 
reports contain no indication of a diagnosis or misdiagnosis 
of a sexually transmitted disease.  Service treatment 
records, including those covering visits for urinary and or 
gynecological difficulties, do not reflect any difficulty 
with anxiety while being seen for treatment or examination 
and reflect no history, complaints, findings, or diagnosis 
indicative of a panic disorder.  The only possibly related 
complaints are noted in February 1983, when the veteran was 
informed that she was pregnant and she sought treatment for 
an inability to sleep, nervousness, cramps, and loss of 
appetite.  The assessment was anxiety due to difficulty in 
adjusting to night shift duty.  The veteran was prescribed 
medication and instructed to perform activities to stay awake 
during her night shift.  There was no assessment of panic 
disorder.  Service medical records, including the reports of 
periodic examinations, show no further indication of anxiety 
or any other psychiatric abnormalities.

The post-service medical evidence does not demonstrate that 
the veteran has a panic disorder.  A September 2002 VA 
outpatient treatment record notes that the veteran found her 
service in the Air Force to be beneficial to her mental 
health as it allowed her to be away from her family that the 
veteran discussed was a source of emotional abuse.  While 
there are some references in treatment records to 
difficulties including anxiety and/or depression (treatment 
records from Dr. H.B. dated  in May 1997, indicate that the 
veteran experienced anxiety when undergoing a pelvic 
examination; VA outpatient records of March 2002 show an 
assessment of depression; and treatment records from Dr. M.W. 
dated in May 2004 indicate that the veteran had some anxiety 
and depression) none of these records show a diagnosis of 
panic disorder or contain any indication that any of the 
veteran's psychiatric complaints were associable with 
service.  

Hence, the only evidence in support of the claim is the 
veteran's own assertion that she has a panic disorder that is 
related to her service.  The medical evidence does not 
demonstrate that the veteran now has or ever has had a panic 
disorder.  While anxiety and depression have been noted 
following service, there is no medical opinion reflecting 
that these are manifestations of a panic disorder and that 
they are otherwise of service origin, as would be required to 
grant the claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Hence, the preponderance of the evidence is 


against the claim, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b).  Service connection for 
panic disorder therefore is not warranted.


ORDER

Service connection for panic disorder is denied.


REMAND

The veteran contends that she acquired a chronic or recurrent 
urinary tract infection (UTI) in service and has sought 
treatment for it ever since.  For reasons discussed below, 
additional evidentiary development is necessary prior to 
adjudicating this claim.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

When there is competent evidence that a claimant has a 
current disability, persistent or recurrent symptoms of a 
disability, or the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service, but the file does not contain sufficient 
medical evidence for VA to make a decision, VA is required to 
obtain a medical examination and/or opinion pursuant to 38 
C.F.R. § 3.159(c)(4).  

Service treatment records show that the veteran was treated 
for UTIs during service.  She was diagnosed in December 1982 
has having "probable" UTI and in April 1983 as having 
"possible" UTI.  The veteran was seen on other occasions 
during service for gynecological and urological complaints.

Post-service, the veteran has repeatedly sought treatment for 
UTIs.  She was diagnosed as having UTI by Dr. M.W. in April 
2002 and by VA in December 2004.  She also sought treatment 
from VA and Drs. H.B., J.M., M.W., and G.B. for gynecological 
or urological difficulties and, in a March 2005 statement, 
indicated that her problems in this area started while she 
was in active and reserve duty.  We note that the veteran is 
competent to testify as to the presence of observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Her statements in conjunction with the medical 
evidence showing multiple instances of UTIs during and after 
service are sufficient to trigger the duty to assist to 
provide the veteran with an examination and to obtain a 
medical opinion before we further consider the claim.  See 
McClendon, supra.  

The Board observes that in December 2005, the RO attempted to 
obtain private treatment records from D.S., M.D., Tiena 
Health.  In a January 2006 letter, the RO informed the 
veteran that an updated medical authorization was necessary 
in order to obtain the requested records and enclosed a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the VA.  The RO also informed the veteran 
where to send the updated medical authorization, the time 
limit that she had to send it, and to contact the RO if she 
had any questions pertaining to the matter.  The veteran has 
not responded to the request for the updated medical 
authorization.  The veteran is reminded that the duty to 
assist is not a one way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran is advised that, if she 
wishes this evidence to be considered in deciding her claim, 
she must submit the requested authorization to the RO as soon 
as possible.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any UTI disability present.  
The examiner must review the claims folder 
prior to the examination and obtain a 
complete history of pertinent 
symptomatology, both during and following 
discharge from service.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran 
now has a chronic UTI or residuals thereof 
that is/are of service origin.  The 
examiner should provide a complete 
rationale for the opinion.

2. After completion of the requested 
development, the agency of original 
jurisdiction should review the record, 
including all evidence that has been 
received since it was last certified for 
appellate review.  If the benefit sought 
on appeal remains denied, the agency of 
original jurisdiction must furnish the 
veteran a supplemental statement of the 
case and provide an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


